[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             November 16, 2005
                             No. 04-11191                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 03-00095-CR-1-WS

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

TONY JAMES GARNER,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                      _________________________
                           (November 16, 2005)

                  ON REMAND FROM THE
            SUPREME COURT OF THE UNITED STATES

Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
       The United States Supreme Court has remanded this case for us to

reconsider the sentence imposed in light of United States v. Booker, 543 U.S.___,

125 S. Ct. 738, 160 L. Ed. 2d 621 (2005). Garner v. United States, 126 S. Ct. 41

(2005). As Garner acknowledged in his reply brief when we first heard his appeal

of his sentence, he did not raise his Booker objection 1 in his initial brief but raised

it in his motions for supplemental briefing on the issue. Normally, under our

established prudential rule, we would not consider issues not raised in the initial

briefs on appeal. United States v. Levy, 416 F.3d 1273, 1275-76 (11th Cir. 2005)

(per curiam). The fact that the Supreme Court has remanded a case to be

reconsidered in light of Booker does not “mandate any particular outcome as to the

defendant’s sentence, nor [does it] preclude this Court from applying its prudential

rules in a uniform and consistent manner.” Id. at 1280 (citations omitted).

Accordingly, having applied our prudential rule, we affirm Garner’s sentence and

reinstate our panel’s prior decision in United States v. Garner, No. 04-11191

(11the Cir. Dec. 22, 2004).

       AFFIRMED AND PRIOR OPINION REINSTATED




       1
        At the time of his initial appeal, Booker had not been decided, and Gary raised his
objection under Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004).

                                               2